02-11-086-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



NO. 02-11-00086-CV
 
 



In the Interest of A.D.A., a Child


 


 



 
 
------------
 
FROM County
Court at Law No. 2 OF Wichita COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the trial court=s February
15, 2011 “Order Terminating Parental Rights.”  The trial court subsequently
granted appellant=s motion for new trial on March
8, 2011, while it still had plenary jurisdiction over the case.  See Tex.
R. Civ. P. 329b(e).
On March
10, 2011, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before March 21, 2011, any party
desiring to continue the appeal filed a response showing grounds for continuing
the appeal.  Appellant responded, agreeing that the appeal should be dismissed
as moot. 
Accordingly,
on this court=s own motion, we dismiss the appeal as
moot. See Tex. R. App. P. 42.3(a),
43.2(f).
 
PER
CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED: 
April 7, 2011  




 




[1]See Tex. R. App. P. 47.4.